Citation Nr: 0620578	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for breathing problems.

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

6.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD.

7.  Entitlement to an increased initial rating for service-
connected PTSD, currently rated as 30 percent disabling.

8.  Entitlement to an effective date earlier than January 30, 
2002, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective January 30, 2002.  The veteran disagreed 
with the rating assigned and with the effective date of 
service connection, and this appeal ensued.  By January and 
May 2005 rating decisions, the RO denied the veteran's claims 
for service connection for a back disorder, breathing 
problems, a sleep disorder, to include as secondary to 
service-connected PTSD, hypertension, to include as secondary 
to service-connected PTSD, and a gastrointestinal disorder, 
to include as secondary to service-connected PTSD, and denied 
the veteran's application to reopen his previously denied 
claim for service connection for a skin condition, to include 
as secondary to exposure to herbicide agents.

FINDINGS OF FACT

1.  The claim for service connection for a skin condition, to 
include as secondary to exposure to herbicide agents, was 
previously denied in a June 1994 rating decision; the veteran 
did not appeal that decision.

2.  Evidence received since the June 1994 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's current back disorder first manifested many 
years after service and is not related to his service or any 
aspect thereof.

4.  The veteran first manifested breathing problems many 
years after service, and those problems are not related to 
his service or any aspect thereof, including service-
connected PTSD.

5.  The veteran does not have a current diagnosis of a sleep 
disorder, nor has any sleep disorder been related to his 
active service.

6.  The veteran first manifested hypertension many years 
after service, and that disability is not related to his 
service or any aspect thereof, including service-connected 
PTSD.

7.  The veteran first manifested a gastrointestinal disorder 
(gastroesophageal reflux disease) many years after service, 
and that disability is not related to his service or any 
aspect thereof, including service-connected PTSD.

8.  Since January 30, 2002, the veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

9.  The veteran's claim for service connection for PTSD was 
denied in a May 1991 rating decision; the veteran did not 
appeal that decision.

10.  The veteran's application to reopen his claim for 
service connection for PTSD was received by the RO on 
September 21, 1998.  Service connection for PTSD was 
subsequently granted, effective January 30, 2002.

11.  There is no diagnosis of record of PTSD dated prior to 
January 30, 2002.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for a skin condition, to include as secondary to 
exposure to herbicide agents, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2005).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a skin condition, to 
include as secondary to exposure to herbicide agents.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  The veteran's current back disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3. 310 (2005).

4.  The veteran's breathing problems were not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3. 310 (2005).

5.  A claimed sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

6.  The veteran's hypertension was not incurred in or 
aggravated by his active service and did not manifest to a 
compensable degree within one year following his separation 
from service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3. 310 (2005).

7.  The veteran's gastrointestinal disorder (gastroesophageal 
reflux disease) was not incurred in or aggravated by his 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3. 310 (2005).

8.  The criteria for a 50 percent rating, but not greater, 
for PTSD have been met since January 30, 2002, the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2005).

9.  The criteria for an effective date prior to January 30, 
2002, for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a decision dated in June 1994, the RO denied the veteran's 
claim for service connection for a skin condition, to include 
as secondary to exposure to herbicide agents.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2005).  Thus, the June 1994 decision became final because 
the appellant did not file a timely appeal.

The claim for entitlement to service connection for a skin 
condition, to include as secondary to exposure to herbicide 
agents, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in June 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The medical evidence at that time showed the 
presence of skin disorders.  The RO found that there was no 
evidence that any skin condition was related to service, 
including exposure to herbicide agents, and the claim was 
denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating his 
claim.

In support of his application to reopen his claim, the 
veteran submitted VA treatment records dated from February 
2002 to November 2005, which reflect current treatment for 
skin problems on the nose and hands diagnosed as actinic 
keratoses.  At no time, however, did any treating physician 
relate this skin condition to the veteran's period of 
service, including exposure to herbicide agents.

Other newly received evidence includes an August 2004 report 
of VA general examination, which does not note any skin 
lesions or diagnose any skin disorders.  

Finally, newly submitted evidence also includes written 
statements wherein the veteran alleges that his skin 
condition is related to his period of active service, 
including to exposure to herbicide agents.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
received treatment for a skin condition, these records do not 
show either that the veteran's skin condition was incurred in 
or aggravated by his active service, or that his skin 
condition is related to exposure to herbicide agents.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for service connection therefore cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  The 
evidence at the time of the previous final denial showed that 
the veteran had a skin condition, so the new evidence showing 
current treatment for a skin condition does not relate to any 
unestablished fact necessary to substantiate the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate his current skin condition to his 
service.  Additionally, the veteran's statements are mainly 
cumulative of those considered at the time of the last final 
decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in June 1994, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for a skin condition, to include as secondary to exposure to 
herbicide agents, is not reopened and the benefits sought on 
appeal remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2005).

Service medical records in this case are negative for 
complaints of or treatment for back pain; breathing problems; 
difficulty sleeping; cardiovascular disease, including 
hypertension; or gastrointestinal complaints.  Likewise, 
there is no showing of these disorders within the first post-
service year.  

The veteran is claiming entitlement to service connection for 
a back disorder; breathing problems; a sleep disorder, to 
include as secondary to service-connected PTSD; hypertension, 
to include as secondary to service-connected PTSD; and a 
gastrointestinal disorder, to include as secondary to 
service-connected PTSD.  These claims will be examined in 
turn.

1.  Back disorder

The veteran contends that he injured his back in Vietnam when 
he fell while carrying a radio.  He alleges that he received 
treatment for this injury, but because the treatment was 
received in the "field," no record of such treatment was 
made.  As noted above, the veteran's service medical records 
are silent as to any treatment for a back injury or for back 
pain.

The veteran reported that his back pain continued after 
service, but that he was able to tolerate it until 
approximately 1985, when significant back problems ensued 
following a work-related accident.  The first post-service 
evidence of any back problems of record is dated in February 
1988.  At that time, the veteran sought private treatment for 
an injury to his mid-thoracic spine that he sustained while 
changing a tire.  He reported that he had had several back 
injuries in the past, dating back to April 1984.  He stated 
that he had sustained a whiplash injury in December of 1986.  
Another of these injuries allegedly involved a muscle tear of 
some of his back muscles.  Physical examination revealed 
tenderness over the mid-thoracic region.  X-ray examination 
revealed no bony abnormality, but did reveal some osteophytic 
growth on almost all of his thoracic vertebrae.  The 
assessment was acute back strain, and probable osteoarthritis 
of the spine.  In October 1988, the veteran's back pain was 
assessed as a muscular contraction.  The veteran was again 
treated for back pain in January 1989.  At that time, the 
veteran continued to complain of mid-thoracic pain, which he 
described as achy and dull, but constant.  The treating 
physician noted that due to his negative findings, along with 
another physician's negative findings, he did not feel that 
the veteran's symptoms would show anything positive on MRI or 
another radiologic examination.  Treatment records dated from 
January 1989 to November 2005 show that the veteran continued 
to complain of back pain and that he has been diagnosed with 
degenerative disc disease which renders him unable to work.  
At no time, however, has any treatment provider related the 
veteran's back disability to his period of active service.

The veteran underwent VA examination of his spine in August 
2005.  The veteran reported that following his initial back 
injury in service (which consisted of falling once or twice 
while carrying a radio), his back did not bother him much 
until approximately 1985, when he re-injured his back.  His 
back pain then progressed to the point that he was forced to 
cease working construction in approximately 2001.  He had 
been unemployed since that time.  Physical examination 
revealed tenderness in the lumbar spine area.  X-ray 
examination revealed degenerative disc disease of the lumbar 
spine, without gross misalignment or evidence of fracture.  
The diagnosis was multilevel spondylosis of the lumbar spine.  
In addressing whether the veteran's back disability was 
related to his period of active service, the examiner stated 
that after reviewing the veteran's claims folder, he would 
have to resort to mere speculation to conclude that his 
current condition was related to one or two falls in Vietnam.  
In elaborating, the examiner noted that the veteran was 
employed for many years in the field of construction, which 
could also cause wear and tear on his back.  Additionally, 
the multilevel nature of the veteran's condition, along with 
the lack of fracture or gross misalignment of the lumbar 
spine, led the examiner to conclude that he could not 
attribute the veteran's current condition to falls while 
carrying a radio without resorting to mere speculation.

The first evidence of record regarding any back problem is 
dated in February 1988, many years after the veteran's 
separation from service.  Accordingly, service connection on 
a presumptive basis is not warranted.  38 C.F.R. § 3.309.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich; Rabideau, supra.  In this 
case, there is no evidence establishing a medical nexus 
between military service and the veteran's back disability.  
Indeed, the evidence of record weighs against such a finding, 
as the August 2005 VA examiner stated that he could not 
relate the veteran's current back disability to any in-
service injuries without resorting to mere speculation.  
There is no competent evidence of record that demonstrates 
that it is as likely as not that any current back disorder 
was incurred in service or is the result of any injury in 
service.

In recent statements in support of his claim, the veteran has 
attributed his back disability to service; however, as a 
layperson, the veteran is not competent to give a medical 
opinion on a diagnosis, causation, or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection for a back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Breathing problems and Sleep disorder

The veteran contends that he has breathing problems and a 
sleep disorder related to service.  Specifically, he contends 
that his breathing problems (hyperventilation) are related to 
exposure to airborne dirt in Vietnam, or secondary to his 
service-connected PTSD.  The veteran similarly contends that 
his sleep disorder (insomnia and sleep apnea) is related to 
his service-connected PTSD.  The veteran's service medical 
records are negative for any treatment or diagnosis of 
breathing problems or difficulty sleeping.

The first post-service clinical evidence of difficulty 
sleeping is dated in late January 2002.  At that time, the 
veteran was hospitalized for psychiatric treatment (including 
treatment for PTSD), and complained that he was generally 
only able to sleep for two to three hours per night.  He 
described his problem as primarily involving insomnia.  Over 
the course of his hospitalization, he was prescribed 
Amitriptyline to aid in his ability to sleep.  He has 
continued to take Amitriptyline since that time, with some 
success.  

In November 2004, the veteran complained of excessive 
snoring, apneic episodes, poor sleep, and continued 
tiredness.  He was referred for a sleep study to determine 
whether he had sleep apnea, but the veteran canceled the 
appointment due to inclement weather.  

The veteran underwent two VA examinations in conjunction with 
his claims for service connection for breathing problems and 
a sleep disorder in March 2005.  At the first examination, he 
described awaking at night with shortness of breath 
associated with nightmares, and stated that this happened 
approximately once per weak.  X-ray examination of his lungs 
revealed chronic fibro-interstitial lung disease and chronic 
obstructive pulmonary disease (COPD).  The diagnoses were 
COPD, and shortness of breath at night secondary to 
nightmares and flashbacks.  The examiner noted that sleep 
apnea had been mentioned in the veteran's records, but that 
this had never been diagnosed because the sleep study had 
been canceled.  

In addressing whether the veteran's breathing problems were 
at least as likely as not related to this service-connected 
PTSD, the examiner stated that the veteran did appear to have 
some symptoms consistent with obstructive sleep apnea, but 
that had not been diagnosed.  However, even if the veteran 
did have a diagnosis of sleep apnea, the examiner stated that 
it was a well-known medical fact in current medical 
literature that PTSD did not cause structural changes in the 
nasopharynx, or in the head or neck, so therefore sleep apnea 
could not be caused, either directly or indirectly, by PTSD, 
as sleep apnea was caused by structural or obstructional 
changes in the nasopharynx.  Therefore, there was no 
relationship between the veteran's service-connected PTSD and 
any obstructive sleep apnea. 

The examiner then noted that the veteran appeared to have 
insomnia, secondary to waking up at night with nightmares and 
flashbacks.  The examiner stated that he appeared to 
experience breathing problems also secondary to the 
nightmares and flashbacks.  However, the breathing problems 
and the insomnia were related to PTSD, and were unrelated to 
his complaints of sleep apnea.  The examiner stated that if 
the veteran did not have PTSD, he would likely not have 
shortness of breath at night related to anxiety.  He deferred 
further exploration of the issue, however, to a psychiatric 
examiner.

At the second examination, the psychiatric examination, the 
veteran again described difficulty breathing at night when he 
awoke from nightmares associated with his PTSD, and noted 
that he had recently had shortness of breath even without the 
nightmares.  The examiner noted that he had been scheduled 
for a sleep study to rule out sleep apnea but that the study 
was canceled due to inclement weather.  In addressing whether 
the veteran had a sleep disorder or breathing problems 
related to his PTSD, the examiner noted that the veteran's 
symptoms were consistent with sleep disturbance, which was 
one of the 17 symptoms of PTSD.  However, the examiner 
determined that the veteran's sleep-related problems did not 
rise to the level of requiring an independent diagnosis of a 
sleep disorder.  In elaborating, the examiner noted that 
sleep disturbance was a part of PTSD.  Therefore, there was 
no independent diagnosis of a sleep disorder in this case.  
Furthermore, because the sleep disturbance was a part of the 
PTSD, the PTSD did not aggravate the "sleep disorder".  The 
Board notes that chronic sleep impairment is among the 
symptoms listed in the General Formula for Rating Mental 
Disorders and is considered when assigning a rating for the 
veteran's service-connected PTSD.  See 38 C.F.R. § 4.130.

Thus, in this case there is no diagnosis of a sleep disorder.  
The psychiatric examiner determined that the veteran's sleep 
disturbance did not rise to a level warranting an independent 
diagnosis but was a recognized symptom of PTSD.  
Additionally, despite symptoms compatible with obstructive 
sleep apnea, that disorder has not been diagnosed in this 
case.  Absent evidence of a current disability, service 
connection for a sleep disorder must be denied.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Because there is 
no evidence of a current diagnosis of a sleep disorder in 
this case, the Board finds that service connection for a 
sleep disorder is not warranted.

The first evidence of record regarding any breathing problems 
(including hyperventilation, COPD, and interstitial lung 
disease) is dated in March 2005, many years after the 
veteran's separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich; Rabideau, supra.  In this 
case, there is no evidence establishing a medical nexus 
between military service, including his service-connected 
PTSD, and the veteran's breathing problems.  Indeed, the 
evidence of record weighs against such a finding.  First, at 
the first March 2005 examination noted above, the examiner 
found that the veteran's complaints of hyperventilation were 
related to his service-connected PTSD, and were not a 
separate disorder.  The second examiner then found that the 
sleep disturbance, including complaints of hyperventilation 
after awaking from a nightmare, was a part of the PTSD, 
rather than a separate disorder, and was not aggravated by 
the PTSD because it was part of one disorder rather than two 
distinct disorders.  Accordingly, service connection for 
breathing problems is not warranted on a secondary basis.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Secondly, neither 
examiner related the veteran's diagnoses of COPD and chronic 
fibro-interstitial lung disease to his period of active 
service, including to any exposure to airborne dirt.  
Accordingly, service connection for breathing problems is not 
warranted on a direct basis either.

In recent statements in support of his claim, the veteran has 
attributed his breathing problems and a sleep disorder to 
service, including to his service-connected PTSD; however, as 
a layperson, the veteran is not competent to give a medical 
opinion on a diagnosis, causation, or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experiences.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claims 
for service connection for breathing problems and a sleep 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

3.  Hypertension

The veteran contends that he has hypertension related to 
service.  Specifically, he contends that his hypertension is 
secondary to his service-connected PTSD, or is aggravated 
thereby.  The veteran's service medical records are negative 
for any treatment or diagnosis of hypertension.

The first post-service clinical evidence of hypertension is 
dated in March 2002.  The veteran has been taking 
prescription medication for control of his hypertension since 
that time.  

The veteran underwent VA examination in August 2004, as a 
result of which he was diagnosed with hypertension.  In 
addressing whether the veteran's hypertension was related to 
his PTSD, or was aggravated by his PTSD, the examiner stated 
that it was his opinion, based upon a review of medical 
literature, that PTSD on its own had no secondary cause of 
hypertension, and hypertension was not aggravated by PTSD.  

The veteran again underwent VA examination in March 2005, as 
a result of which he was again diagnosed with hypertension.  
In addressing whether the veteran's hypertension was related 
to his service-connected PTSD, the examiner stated that it 
was well known in medical literature that PTSD does not cause 
vascular or vessel changes and it does not affect the 
kidneys, and therefore, it does not affect blood pressure 
regulation.  The examiner continued to state that it was 
conceivable that the veteran may have worsening blood 
pressure when his anxiety increased, related to PTSD, but 
that this exacerbation of symptoms was temporary.  PTSD does 
not cause hypertension, and therefore, there was no 
relationship between the veteran's PTSD and his hypertension.  
The examiner concluded that the veteran would most likely 
have hypertension if he did not have PTSD.

The first evidence of record regarding any hypertension is 
dated in August 2002, many years after the veteran's 
separation from service.  Accordingly, service connection on 
a presumptive basis is not warranted.  38 C.F.R. § 3.309.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that in January 2001, the Veterans Benefits 
Administration issued a Fast Letter discussing the 
relationship between PTSD or stress to cardiovascular 
disorders.  Veterans Benefits Administration Fast Letter 01-
05 (Jan. 16, 2001).  This Fast Letter stated that for a 
medical opinion establishing a relationship between a 
veteran's PTSD and hypertension to be probative and credible, 
it would have to be supported by reasons and discuss the 
known risk factors for hypertension and explain why the 
physician considers PTSD to be at least as likely as not the 
cause of the hypertension in the veteran.  

In this case, however, there is no evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Indeed, the evidence of record only weighs 
against such a finding, as both the August 2004 and March 
2005 VA examiners stated that there was no relationship 
between the veteran's hypertension and his service-connected 
PTSD.  The Board notes that showing a direct causal link is 
not required for service connection on a secondary basis.  A 
showing that the service-connected disability aggravates the 
condition at issue will satisfy the requirements for service 
connection on a secondary basis.  See Allen, supra.  However, 
both VA examiners specifically found that the veteran's PTSD 
did not aggravate his hypertension.  Any increase at all in 
the veteran's hypertension related to anxiety was noted by 
the March 2005 examiner to be only temporary.  Because there 
is no medical nexus, nor evidence of aggravation in this 
case, service connection is not warranted on either a direct 
or secondary basis.

In recent statements in support of his claim, and in 
reporting history to examiners, the veteran has attributed 
his hypertension to his service, and specifically to his 
service-connected PTSD; however, as a layperson, the veteran 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection for hypertension, to include as due to a 
service-connected PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Gastrointestinal disorder

The veteran contends that he has gastrointestinal disorders 
(gastroesophageal reflux disease and irritable bowel 
syndrome) related to service.  Specifically, he contends that 
these gastrointestinal disorders are secondary to his 
service-connected PTSD.  As noted above, the veteran's 
service medical records are negative for any treatment or 
diagnosis of any gastrointestinal disorders.

The veteran claims that he has had gastrointestinal problems 
since shortly after service.  The first post-service clinical 
evidence of any gastrointestinal disorder, however, is dated 
in August 2004, when the veteran underwent VA examination in 
conjunction with his claim for service connection.  The Board 
notes that in the report of examination, the examiner noted 
that the veteran had been diagnosed with gastroesophageal 
reflux disease (GERD) two years prior to the examination.  
However, this diagnosis does not appear to be of record.  The 
veteran reported he first started experiencing irritation 
related to GERD approximately four to five years before he 
was diagnosed in 2002.  At the time of the August 2004 
examination, the veteran complained of dysphagia with solids 
and daily epigastric discomfort that was mild in severity.  
He did not take any medication for treatment of this 
condition.  The veteran declined an upper GI examination at 
that time.  The diagnosis was GERD and dysphagia.  In 
addressing whether the veteran's GERD was related to his 
service-connected PTSD, the examiner stated that it was his 
opinion, based upon a review of medical literature, that PTSD 
on its own had no secondary cause of physical complaints such 
as GERD, and GERD was not aggravated by PTSD.  The Board 
notes that irritable bowel syndrome was not diagnosed.

Treatment records dated in November 2004 show that the 
veteran was prescribed medication for control of his 
gastrointestinal disorder (GERD).

The veteran again underwent VA examination in March 2005, as 
a result of which he was again diagnosed with GERD.  In 
addressing whether the veteran's GERD was related to or 
aggravated by his service-connected PTSD, the examiner stated 
that current medical literature indicates that PTSD does not 
cause GERD, as there are other specific causes of this 
disease, and PTSD is not one of them.  Rather, the usual 
cause of GERD is a lax esophageal sphincter.  However, as the 
veteran complained of an aggravation of his GERD symptoms 
during the winter months, when his PTSD is most severe, the 
examiner opined that it did appear that the veteran's GERD 
worsens with anxiety related to PTSD.

The first evidence of record regarding any gastrointestinal 
disorders is dated in August 2004, many years after the 
veteran's separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich; Rabideau, supra.  In this 
case, there is no evidence establishing a medical nexus 
between military service and the veteran's gastrointestinal 
disorder (GERD).  Thus, service connection on a direct basis 
is not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  The veteran, however, does not allege that 
his gastrointestinal disorders are related to his period of 
active service, but rather that they are aggravated or 
worsened by his service-connected PTSD.

The probative value of a medical opinion is generally based 
upon the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the August 2004 VA examiner opined that the 
veteran's GERD was neither related to nor was it aggravated 
by his service-connected PTSD.  The March 2005 examiner in 
contrast stated that the veteran's GERD was aggravated by the 
veteran's increased symptomatology related to PTSD during the 
winter months.  This opinion, however, appears to have been 
based upon a history provided for the veteran, as there is no 
medical evidence which demonstrates that the veteran's GERD 
symptomatology worsens during the winter months, nor is there 
any evidence which shows that anxiety related to PTSD causes 
a permanent increase in the veteran's GERD symptomatology.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Furthermore, even were the GERD to increase in severity 
during the winter months, this would not represent a 
permanent increase in severity such that service connection 
based on aggravation could be granted.  For these reasons, 
the Board finds the August 2004 VA examiner's opinion finding 
no relationship between the veteran's gastrointestinal 
disorders and his service-connected PTSD to be more probative 
than the March 2005 opinion.  Therefore, service connection 
on a secondary basis is not warranted either.

In recent statements in support of his claim, and in 
reporting history to examiners, the veteran has attributed 
his gastrointestinal disorders to his service-connected PTSD; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experiences.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection for a gastrointestinal disorder, to 
include as due to service-connected PTSD, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD disability on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grant of service connection for that 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA and private treatment records dated from February 2002 to 
September 2005 show various PTSD symptoms, including guilt, 
hypervigilance, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, anger, panic attacks, 
isolation from others, occasional suicidal ideations, and 
problems with concentration.  Other findings include regular 
notations that the veteran was appropriately dressed and 
groomed and that his insight was adequate.  

The veteran underwent private psychiatric evaluation in 
January 2002, after he was taken into protective custody 
secondary to alleged suicidal threats.  At that time, the 
veteran reported that he was sleeping between two and three 
hours per night.  He frequently experienced nightmares and 
flashbacks related to his Vietnam experiences involving 
infantry and training Vietnamese troops.  

Mental status examination revealed a neutral mood with 
constricted affect.  His voice tone was even and soft with 
appropriate inflection.  His thoughts were reality-based and 
goal directed, and he was able to express himself clearly and 
coherently without thought blocking or derailment.  There 
were no psychomotor abnormalities noted.  Immediate, recent, 
and remote recall were intact.  He was able to abstract and 
perform higher executive functions.  The veteran denied 
suicidal ideation at the time of being taken into protective 
custody, and believed that his family misinterpreted him.  He 
admitted that he was facing legal felony charges at that 
time, but did not elaborate as to their nature.  
Hallucinations were not complained of, and no delusional 
material was noted during the examination.  The veteran's 
grooming was noted to be neat.

With regard to his social interaction, the veteran reported 
that he had been divorced once, and was currently living with 
a significant other, whom he reported was a source of support 
for him.  He has four children from his first wife, with whom 
he has little contact.  He stated that his interpersonal 
relationships were ineffective, and that he wrote poetry as 
an outlet for his thoughts and feelings.  With regard to his 
occupational status, the veteran was noted to be employed 
part-time as a layer of tile/laborer.  A diagnosis of 
degenerative disc disease was noted to result in limited 
ability to perform manual labor.

The examiner determined that the most appropriate diagnosis 
for the veteran was post-traumatic stress disorder.  Based 
upon the above symptoms, a GAF score of 45 was assigned.

The veteran again underwent private psychiatric evaluation in 
March 2003, in conjunction with his claim for disability 
benefits from the Social Security Administration.  At that 
time, the veteran reported that he had been hospitalized in 
January 2002 for psychiatric treatment.  During his 
hospitalization, the veteran was placed on medication for his 
chronic back pain.  That led, for the first time in many 
years, to him being able to sleep for five to six hours per 
night.  In describing the current status of his PTSD 
disorder, the veteran stated that the PTSD was worse in the 
winter.  He reported that he experienced seasonal 
fluctuations in mood and had discovered a correlation between 
the traumatic events he experienced between September 1968 
and March 1970, which are the months that are considered 
winter in the United States.  During winter months, he 
reportedly experiences increasing frequency of intrusive 
memories and depressive symptoms.  He reported that he 
experiences flashback nightmares approximately two to three 
times per week during winter months, as compared to once or 
twice per week during the rest of the year.  The dreams are 
recurrent, in that they often relate to the same incident.  
He reported that he has frequent intrusive memories and 
trauma-related emotional experiences which are triggered by 
smells, sounds, conversation, and media events.  The veteran 
reported that he was just now "getting his emotions back."  
He stated that he had blocked the experience of emotions for 
over 16 years, and was just now, with treatment, learning how 
to handle both the positive and negative emotions.  He also 
reported an increased startle response, but stated that this 
had improved over the last few months with treatment.  He 
additionally stated that his journaling and writing poetry 
had helped a great deal.  The veteran recited two of his 
poems for the examiner from memory.

Mental status examination revealed a somber, and at times 
saddened mood, with a constricted affect.  His pattern of 
speech was noted to be normal in rate, rhythm, melody and 
intonation, and the content of his speech was noted to be 
free of obsessional and delusional material.  The examiner 
noted that there was consistency between the content of the 
veteran's poems (abstract representations) and the symptoms 
of PTSD that he had described, suggesting that the veteran 
was presenting information in a cohesive and factual manner.  
The veteran was also noted to describe symptoms of his 
depression and PTSD in a manner that revealed selective 
endorsement of symptom patterns, meaning that he denied many 
symptoms of PTSD and was very exacting and specific in the 
positive symptoms that were reported.  The examiner 
considered the veteran's pattern of selective symptom 
endorsement and denial of other symptoms to be suggestive of 
an accurate, forthright presentation of the symptoms of his 
psychiatric syndrome.

The examiner noted that the veteran had a history of adult 
antisocial behaviors.  In 1972, the veteran reportedly stole 
a pickup truck while hitchhiking through Iowa.  He was 
apprehended, and received three years probation.  Some time 
in the 1970's, the veteran was charged with possession of 
marijuana, and received a fine.  He has been charged with 
driving under the influence of alcohol on four occasions.  
Approximately one year before the date of the examination, 
the veteran reported that he was "desperate for money" and 
"torched" his girlfriend's son's car for insurance money.  
He was caught, and plea-bargained his offense to a criminal 
intent for arson charge.  He received two years probation and 
must make $8,500.00 in restitution for the illicitly-obtained 
funds.  The veteran also reported a long history of substance 
abuse.  He stated that his experience in Vietnam caused him 
to question "everything about the military" and his 
government.  After leaving Vietnam, the veteran began to 
regularly consume a large amount of alcohol, in addition to 
marijuana and cocaine.  He described his substance abuse as 
"escapism."  In July 2002, the veteran sought treatment for 
his substance abuse from VA.  He was treated on an in-patient 
basis through August 2002, and had reportedly done well since 
then.  

With regard to his social history, the veteran reported that 
he was divorced in 1990, and that he began drinking more 
heavily at that point.  His alcohol abuse continued on a 
daily basis until he was hospitalized in January 2002 for 
psychiatric treatment.  With regard to his occupational 
status, the veteran reported that he had been out of work 
since his January 2002 hospitalization, as a result of 
chronic back pain and his PTSD.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic PTSD, and an adjustment disorder 
with mixed anxiety and depressed mood, related to his 
occupational status and chronic pain.  With regard to the 
PTSD, the examiner stated that it was likely that this 
disorder limited the veteran's daily stress tolerance, and 
that he was therefore likely to demonstrate some difficulty 
in occupational function in environments which precipitate a 
high degree of stress.  Based upon the above symptoms, a GAF 
of 50 was assigned.

In August 2004, the veteran underwent VA psychiatric 
examination.  At that time, the veteran reported that he 
experienced disturbing thoughts or memories of Vietnam on a 
daily, to every other day basis.  He reported that he had a 
nightmare related to Vietnam approximately twice per month.  
After awaking from these nightmares, the veteran described 
experiencing shaking, irritability, feeling "paranoid," and 
having difficulty falling back asleep.  He stated he had a 
flashback approximately once per month.  However, the veteran 
stated that from September to March the flashbacks and 
intrusive recollections increase in frequency.  The examiner 
confirmed this by noting that an August 2004 treatment record 
noted that the veteran's "PTSD was at its summer baseline, 
which is probably pretty good, having two nightmares a month 
with rare flashbacks."  The veteran stated that his sleep 
had generally been "pretty good".  The veteran reported 
psychological triggers including the noise of water, which 
reminded him of trying to cross rivers in Vietnam, and being 
shot at.  

Mental status examination revealed a depressed mood, with a 
moderately restricted affect.  His eye contact was good, and 
his speech was fully understandable.  His thought process was 
goal-directed and tight, and there was no associational 
disturbance.  He denied auditory or visual hallucinations, 
and there was no evidence of delusions.  The veteran was 
noted to have mild irritability and mild hypervigilence.  His 
grooming and hygiene were noted to be good.

With regard to the veteran's social functioning, the examiner 
noted that the veteran had attended six Alcoholics Anonymous 
meetings per week for the past two years.  He reported that 
he had one friend who lived near him, who was a quadriplegic, 
one friend who lived in Hawaii, and a couple of friends who 
lived in Washington state.  His social activities involved a 
lot of isolation.  The veteran reported that he spent most of 
his time alone working with leather crafts.  With regard to 
the veteran's occupational functioning, the veteran reported 
that he had last worked part time in approximately 2000 as a 
tile setter, but that he had not worked at all for several 
years.

The examiner noted that the veteran had a legal history 
involving arrest for a stolen vehicle, arrest for arson, and 
four DUI's.  He also noted that the veteran was under 
probation for the arson charge until October 2004.

The examiner determined that the most appropriate diagnoses 
for the veteran were chronic PTSD and major depressive 
disorder, more likely than not secondary to his general 
medical condition.  The examiner stated that the veteran's 
GAF score, with respect to PTSD was 68, which was indicative 
of mild symptoms of PTSD.  The GAF score associated with the 
veteran's major depressive disorder was 45.

In March 2005, the veteran again underwent VA examination 
related to his PTSD disorder.  At that time, the veteran 
reported that he continued to experience nightmares and sleep 
disturbance.  He stated that he was currently able to sleep 
for two to three hours before he awoke with a nightmare.  
When he did not have a nightmare, he was able to sleep for 
approximately five hours, which he considered reasonably 
restful.  He also complained of continued irritability and 
agitation.  He elaborated by explaining that he had 
difficulty getting along with people, and in the past was 
often physically assaultive as a result of his feeling 
angered and acting on that anger without thinking.  He stated 
that he did not know when to stop a fight, and that in every 
fight he had ever been in, people had to pull him away.  In 
order to keep this type of behavior under control, the 
veteran stated that he avoided people.  

Mental status examination revealed an affect appropriate to 
content and a mood within the normal range.  His speech was 
goal-directed and of a normal tone, rate, and rhythm.  There 
was no looseness of association or flight of ideas, nor 
evidence of hallucinations.  There was similarly no evidence 
of delusions, grandiosity, or paranoia.  He denied suicidal 
and homicidal ideations.  He was noted to be gaining insight 
into his condition.

With regard to his social interaction, the veteran stated 
that he did not like to be around other people, and generally 
went to town as little as possible.  However, he was able to 
deal with his girlfriend's relatives when they came to visit.  
The veteran reported that his nearest neighbors were 300 feet 
away.  The examiner noted that these symptoms represented a 
continuation of the vigilance, jumpiness, and being cut off 
from people.

Based upon the above symptoms, the examiner diagnosed the 
veteran with chronic PTSD and assigned a GAF of 54, which the 
examiner noted represented a moderate level of 
symptomatology.  (A GAF of 50 was assigned for the veteran's 
chronic major depression).

The above-noted examinations assigned GAF scores of 45, 50, 
68, and 54.  Other treatment records dated from January 2002 
to September 2005 reflect GAF scores of 40, 45 on two 
occasions, 47, 48 on three occasions, 50 on four occasions, 
55 on four occasions, and, most recently, of 54 in April 
2005.  The GAF scores appear to worsen during the winter 
months in association with the increase in intrusive thoughts 
related to traumatic events the veteran experienced in 
Vietnam.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score from 61 to 70 generally reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  GAF scores of 51 to 55 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Scores of 40 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Here the veteran indicated that he has very few friends and 
spends the vast majority of his time in isolation.  While he 
is currently in a stable and committed relationship, his 
first marriage ended in divorce, and he is not close to 
family members, including his children.  He has a 
demonstrated history of legal trouble for which he has been 
arrested numerous times, and a long history of substance 
abuse.  Despite recent evidence that the veteran successfully 
completed a substance abuse program, it appears that he is 
unable to work largely because of back pain.  The Board finds 
that his symptoms more nearly approximate those within the 
criteria for a 50 percent rating.  In addressing the August 
2004 VA examiner's finding that the veteran's PTSD was only 
mildly disabling, the Board finds it significant that that 
examination took place at the time at which the veteran's 
symptoms have consistently been noted to be at their mildest.  
Additionally, the later-dated March 2005 examination assigned 
a GAF of 54 for PTSD.  The Board also finds it significant 
that the veteran has only been assigned one GAF score in the 
60's; the next highest GAF score that the veteran has 
received has been 55.  The veteran's most recent treatment 
records, dated in September 2005, note that the veteran's 
PTSD symptoms had worsened and that he complained of panic 
attacks and anxiety about the upcoming winter.

Based upon the above, the Board finds that the veteran's PTSD 
symptoms more nearly approximates a 50 percent disability 
rating for PTSD.  In the judgment of the Board, the evidence 
as a whole demonstrates occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms, as required for a 50 percent rating under DC 9411.  
With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against entering such a 
finding.  The veteran has not been shown to have deficiencies 
in most areas, as it appears that were it not for his back he 
would be able to work on his own.  Nor has he been shown to 
have obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 50 percent disabling since January 30, 2002, when 
service connection became effective.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2005).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).  Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran filed his initial claim for service connection 
for PTSD in September 1990, more than one year after his 
separation from active service in October 1970.  This claim 
was denied by a May 1991 rating decision, which became a 
final decision when the veteran did not file a timely appeal.  
The veteran filed an application to reopen his previously 
denied claim for service connection for PTSD in May 1998, and 
the claim was reopened by a September 2002 Board decision.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that PTSD was not 
diagnosed until January 2002, after the date as of which the 
veteran filed his application to reopen his previously denied 
claim for service connection; thus, the appropriate effect 
date is the date the entitlement arose on January 30, 2002.  

In this case, because PTSD was not diagnosed until January 
30, 2002, after the date the veteran's application to reopen 
his previously denied claim for service connection for PTSD 
was received, the only date that can serve as a basis for the 
award of service connection is the date of that diagnosis 
because that is the date that entitlement arose.  There is no 
legal entitlement to an earlier effective date.  The Board 
finds that the preponderance of the evidence is against the 
claim for an earlier effective date and the claim must be 
denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 and February 
2005; rating decisions in May 2004, January 2005, and May 
2005; and a statement of the case in July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006); see also Kent v. Nicholson, No. 04-181 2006, __ Vet. 
App. __, 2006 U.S. Vet. App. Claims LEXIS 151 (U.S. Vet. App. 
Mar. 31, 2006) (pertaining to new and material evidence).  
Thus, VA satisfied its duty to notify the appellant and had 
satisfied that duty prior to the last adjudications in the 
December 2004, September 2005, and February 2006 statements 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
















	(CONTINUED ON NEXT PAGE)





ORDER


Service connection for a skin condition, to include as 
secondary to exposure to herbicides, remains denied because 
new and material evidence has not been received to reopen the 
claim.

Service connection for a back disorder is denied.

Service connection for breathing problems is denied.

Service connection for a sleep disorder is denied.

Service connection for hypertension is denied.

Service connection for a gastrointestinal disorder is denied.

A rating of 50 percent for PTSD, but no higher, is granted 
from January 30, 2002. 

The claim for an effective date earlier than January 30, 
2002, for the award of service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


